Citation Nr: 0524157	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-23 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1958 to 
January 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for service connection for a 
generalized anxiety disorder.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

During service, in January 1960, the veteran volunteered for 
some experiments involving VX - a type of nerve agent.  
Apparently he did not know nerve agents were involved when he 
volunteered and is understandably concerned over possible 
long-term health effects.  Service medical records (SMRs) 
submitted by him indicate he stayed at the U.S. Army training 
center at Fort Dix was until February 8, 1960 for 
observation.  During his October 2003 hearing with a Decision 
Review Officer (DRO), he indicated that he was delusional and 
had to be kept an extra week.  He has provided research 
indicating that nerve agents can cause long-term health 
effects in the form of subtle changes in electroencephalogram 
(EEG), sleep pattern, and behavior - such as increased 
irritability, inability to concentrate and depression - 
which could persist for more than a year.

The veteran states that he has had trouble sleeping and 
general feelings of irritability and anxiety since he was 
discharged from service over 40 years ago.  He admittedly did 
not seek any medical or psychiatric treatment for these 
purported difficulties until 2000.  The report of an August 
2001 VA psychiatric examination indicates generalized anxiety 
disorder was diagnosed, but there was no opinion given as to 
whether this condition is at least as likely as not 
attributable to his service - including exposure to nerve 
agents during the January 1960 experiment.  So a remand is 
necessary to obtain a medical opinion concerning this.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004) (The duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) include the duty to 
provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).  

In addition, although the veteran has provided some of his 
SMRs that relate specifically to the experiment involving VX, 
all his SMRs should be obtained and reviewed.  He might have 
had some follow-up complaints during service that could help 
substantiate his claim.  See 38 C.F.R. § 3.159(c)(2) (Under 
the VCAA, the VA has the duty to assist claimants in 
obtaining records in the custody of a Federal department or 
agency.  VA must make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end it efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request that a thorough investigation 
be made to locate all of the veteran's 
SMRs.  If it is determined the records do 
not exist, or that the custodian of 
records does not have any such records, a 
determination must be made as to whether 
additional requests would be futile.  
This determination must be noted in the 
claims file.



2.  If possible, have the VA physician 
who examined the veteran in August 2001 
submit an addendum to the report of that 
evaluation indicating whether it is at 
least as likely as not that the veteran's 
generalized anxiety disorder is related 
to his military service - including, 
specifically, exposure to nerve agents.  
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and any additional SMRs VA is able 
to obtain.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
question posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).



4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

